Citation Nr: 1424950	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  08-29 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for left ear hearing loss, including service-connected aggravation.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Ruda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to November 1981. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which, in relevant part, determined that the Veteran failed to submit new and material evidence to warrant a reopening of a previously denied claim of service connection for left ear hearing loss, and thus denied the Veteran's claim.  The Veteran perfected a timely appeal of this determination.  See January 2007 Notice of Disagreement; July 2008 Statement of the Case; September 2008 Substantive Appeal (VA Form 9, which specifically identified that "left ear hearing loss" was the only issue being appealed).

In October 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

In March 2012, the Board entered a decision that determined that new and material evidence had been presented, which was sufficient to reopen the claim for service connection for left ear hearing loss.  The Board also remanded the issue concerning service connection (on the merits) for left ear hearing loss to the Agency of Original Jurisdiction (AOJ) for additional development.  In November 2010, the Board again remanded this issue for additional development and the case is now before the Board.

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim.  This evidence has been considered in the following decision.






FINDINGS OF FACT

1. A left ear hearing loss disability was noted on the January 1980 enlistment examination report.

2. An objectively measured increase in the Veteran's preexisting left ear hearing loss disability is shown at separation.

3. The evidence of record clearly and unmistakably demonstrates that the increase in disability in the Veteran's preexisting left hearing loss disability was due to its natural progression.


CONCLUSION OF LAW

Left ear hearing loss was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 1153, (West 2002); 38 C.F.R. §§ 3.303, 3.304(b), 3.306, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

VA has a duty to notify a veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. §5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the veteran about the information and evidence necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  VA must provide such notice to the claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, a VCAA notice letter sent in October 2005 satisfied the provisions of 38 U.S.C.A. § 5103(a), regarding a claim of service connection.  This letter informed the Veteran about: (1) the information and evidence not of record that was necessary to substantiate the claim; (2) the information and evidence that VA would seek to provide; (3) the information and evidence the Veteran was expected to provide; and (4) the information regarding the type of evidence necessary to establish a disability rating or effective date for the disorder as required by Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Also, VA has made reasonable efforts to assist the Veteran in developing his claim.  VA has obtained the Veteran's service treatment records and his VA and private medical records to assist with the claim.  In April 2012, VA provided the Veteran with a VA medical examination, and in January 2013 an addendum medical opinion was obtained.  The January 2013 VA opinion is thorough in that it discusses pertinent evidence of record.  As the VA medical examination report and addendum opinion were prepared based a review of the claims file, an interview with the Veteran, and a physical examination of the Veteran, and they contain findings regarding the Veteran's left ear hearing loss that are supported by the record evidence, to include clinical data, the Board finds the examination and addendum reports are adequate for VA purposes.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Additionally, the Board finds there has been substantial compliance with its November 2012 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board imposes upon the Secretary of Veterans Affairs a duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (indicating that substantial compliance is the applicable standard for review of Board remand.  The Board remanded the case in November 2012 to obtain an addendum medical opinion.  The January 2013 VA addendum opinion is adequate to allow the Board to decide the Veteran's claim at this time.

Finally, during the October 2011 Board hearing, the undersigned explained the issue and asked questions designed to elicit information relevant to this claim. These actions provided an opportunity for the appellant to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2), and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

For these reasons, the Board concludes that VA has fulfilled its duties to notify and assist the Veteran in this case.

Left Ear Hearing Loss

The Veteran contends, in essence, that his left ear hearing loss results from his exposure to loud noise in service.  At the October 2011 hearing, the Veteran testified to the effect that prior to going into the Marine Corps he did not have any problems with his hearing, and that while in the service he complained about his hearing.

Applicable law provides that service connection will be established for a disability resulting from personal injury suffered or disease contracted, or for aggravation of a preexisting injury suffered or disease contracted, in the line of duty in the active military, naval or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has distinguished between those cases in which the preexisting condition is noted upon entry into service, and those cases in which the preexistence of the condition must otherwise be established.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Horn v. Shinseki, 25 Vet App.231, 234 (2012); see also 38 U.S.C.A. § 1111 (presumption of sound condition).  "[I]f a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder."  Wagner, 370 F.3d at 1096; see also 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  In such claims, the veteran has the burden of showing that there was an increase in disability during service to establish the presumption of aggravation.  See Wagner; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the veteran meets his burden of demonstrating an increase in service, the disability is presumed to have been aggravated in service, and the burden is on the Secretary to rebut the presumption.  Horn, 25 Vet. App. at 234; 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  To rebut the presumption, the Secretary must show, by clear and unmistakable evidence, that the worsening of the condition was due to the natural progress of the disease.  Horn, 25 Vet. App. at 235 n.6; 38 U.S.C.A. § 1153.

To be "noted" within the meaning of the presumption of soundness statute, the condition must be recorded in the entrance examination report.  38 C.F.R. § 3.304(b); see also 38 U.S.C.A. § 1111; Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  History of pre-service existence of a disease does not constitute a notation of such condition.  See id. at 240 (holding that "asthma" was not noted where, although the veteran checked a box indicting that he had a history of the disease, a clinical evaluation detected no abnormalities of the lungs).  However, the disease need not be symptomatic at the time of the evaluation, so long as a diagnosis is provided.  See Verdon v. Brown, 8 Vet. App. 529, 530 (1996) (holding that "bunions" were noted at induction examination where orthopedic examiner diagnosed "bunions," despite also stating "no problem [with] feet.").  

Here, the Board finds that the condition of left ear hearing loss was noted upon entry into service.  The enlistment examination in January 1980 reveals audiometric test results for the left ear, which show pure tone thresholds in decibels at 500, 1000, 2000, 3000, and 4000 Hertz of 60, 50, 50, 0, and 55, respectively.  See 38 C.F.R. § 3.385.  Based upon this report, the Board finds that because the condition of left ear hearing loss was diagnosed on the Veteran's enlistment examination, that the condition was "noted" upon entry, although not symptomatic at the time.  See Verdon, 8 Vet. App. at 530; 38 C.F.R. § 3.304(b).  Consequently, to the extent the Veteran seeks compensation for disability resulting from his left ear hearing loss, the burden is on him to demonstrate an increase in disability during service, which would serve to establish the presumption of aggravation.  See Wagner; Jensen, 19 F.3d at 1417; Horn, 25 Vet. App. at 235 n.6.

For purposes demonstrating an increase in disability in service, the question turns on whether there has been any measurable worsening of the condition during service, and then on whether such worsening constitutes an increase in disability.  See Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).

The Veteran contends that if he entered service with a pre-service left ear hearing loss, such condition was aggravated by his exposure to loud noise in service.  In his notice of disagreement, the Veteran stated: 

First of all, I do not believe I had a hearing loss when I entered the service, but if I did, it was definitely exacerbated by my military service.  I was a machine gunner for approximately 1 year.  During that time, I had to fire the weapon daily.  I believe this duty is directly resulting in my current left ear hearing loss
 . . . .

Also, in his substantive appeal, the Veteran stated:

I wasn't aware I had a hearing problem, with my left ear, until I entered military service.  With the Marine Corps knowing I suffered a level of hearing loss.  I was placed in a MOS that could effect [sic] my hearing (0331-Machinegunner).  It is my contention while I didn't receive treatment for hearing loss, that my hearing was degraded due to being frequently exposed to loud environmental noise while involved gunnery operations, with inadequate hearing protection.

While the Veteran's military occupational specialty (MOS) is listed as a machine gunner, he has peacetime service and was not engaged in combat.  Nonetheless, this MOS has been identified as an occupation where there is a high or moderate probability of noise exposure.  See Duty MOS Noise Spreadsheets, Veterans Benefits Administration Fast Letter 10-35 (Dep't of Veterans Affairs, September 2, 2010).  Thus, the Veteran's contention that he was exposed to loud noise during service is consistent with the places, types, and circumstances of such service as shown by his DD Form 214 and the official history of the MOS in which he served.  Therefore, the Board accepts that the Veteran was exposed to loud noise during his peacetime service while performing the duties of a machine gunner.

The audiometric testing at that time of the Veteran's January 1980 enlistment disclosed pure tone thresholds in the left ear, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
60
50
50
0
55

The audiometric testing at the time of the Veteran's November 1981 separation examination disclosed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
60
55
40
45
50

By comparison, there is an upward shift between the audiometric test results on entrance examination in January 1980 and the audiometric test results on separation examination in November 1981.  In light of an objectively measured increase in the Veteran's preexisting left ear hearing loss at separation, taken together with the Veteran's military noise exposure, the Board finds that the evidentiary record presents a reasonable basis for finding an in-service increase in disability.  See Hensley, 5 Vet. App. at 162 (holding that "the presence of a ratable increase in disability at separation would be conclusive of an in-service increase in disability.").  Consequently, the presumption of aggravation is for application in this case.

Here, upon review of the clinical data contained in the Veteran's claims file, the VA examiner in January 2013 noted that the Veteran entered the military with a moderate hearing loss in the left ear and exited with no significant difference.  According to the examiner, there is note of an upward shifting of a threshold in the left ear on the entrance examination, which she opined could not have been an adequate threshold, as none of the other adjacent thresholds indicated aggravation, and noted that it was very unlikely for such a configuration to exist.  The examiner explained that serial audiograms were taken from 1992 to 2001, all indicating no significant change in hearing, and that the Veteran's hearing loss remained stable for up to about 20 years post military separation.

The Veteran was previously diagnosed with left ear sensorineural hearing loss at a March 1993 VA examination and at private audiology evaluations conducted between January 1992 and August 1998.  Also, the evidentiary record includes private audiology reports from December 1992 to June 2006, and VA treatment records from September and October 1987 and January 1997 to March 2001.  These clinical data consistently show a left ear hearing loss disability within VA standards and consist primarily of graphs of the audiometric results, which do not reveal findings worse than those found on the April 2012 VA audiology examination.

With regard to the other record evidence, the post service treatment records confirm a diagnosis of Meniere's disease in a January 1993 statement from the Veteran's private treating physician, stating that the Veteran had Meniere's disease for several years and had undergone extensive testing to confirm the diagnosis.  

The January 2013 VA examiner opined the Veteran's left ear hearing loss clearly and unmistakably existed prior to service and was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  As her rationale, the examiner stated:

[The Veteran's] was diagnosed with Meniere's disease in 1992; however, it is believed that patient had Meniere's that was undiagnosed prior to the military.  This is an inner ear disorder that presents with tinnitus, dizziness, and fluctuating hearing loss-all symptoms that [the Veteran] has reported over the years.  This diagnosis was confirmed by an otolaryngologist by the name of [omitted] in 1993.  It is most likely than not the hearing loss in the left ear is due to the natural progression of the ontological disease.  

Although the examiner used the term "most likely than not" when opining as to whether the Veteran's preexisting left ear hearing loss increased in disability beyond its natural progression, the Board looks to the comprehensive examination report, detailed discussion of the Veteran's in-service and post-service medical history, and the very thorough rationale contained throughout the opinion in concluding that her opinion is unequivocal in its finding that the Veteran's preexisting left ear hearing loss was not aggravated beyond its natural progression.  See, e.g., Emenaker v. Peake, 551 F.3d 1332, 1335 (Fed. Cir. 2008) (explaining that the "least as likely as not" language was not fatal to the medical opinion as long as there was an adequate explanation of whether the opinion rises to the level of clear and unmistakable evidence despite the equivocal phrase); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.).

A review of the record does not support a finding that the Veteran's preexisting left ear hearing loss was aggravated beyond its natural progression by his in-service noise exposure.  The service treatment records show that the Veteran had a left ear hearing loss disability prior to active service, and that he was exposed to loud noise while performing his duties as a machine gunner.  Upon audiometric testing at separation, the Veteran showed an upward shifting in his left ear hearing acuity.  This upward shifting indicated a measured worsening in the Veteran's left hearing loss at separation, when compared with the audiometric testing at enlistment.  This apparent worsening, however, was due to its natural progression, as specifically found by the January 2013 VA examiner.  In this regard, on his separation examination, while it was noted that the Veteran had an upward shift in his left ear hearing loss, the VA examiner also noted that there had been no significant difference upon separation.  Similarly, the post-service treatment records indicated no significant change in hearing, as the VA examiner explained that the Veteran's hearing loss remained stable for up to about 20 years post military separation.  The January 2013 VA examiner provided a well-reasoned rationale as to why the Veteran's left ear hearing loss did not increase in disability beyond its natural progression.  She accounted for the threshold shift at 3000 Hertz from enlistment to separation, which, in effect, counters the Veteran's assertions of in-service aggravation as a result of his military noise exposure.  The VA examiner's opinion is supported by private and VA treatment records, which, as explained by the VA examiner, shows a confirmed diagnosis of Meniere's disease in 1992 (of which hearing loss and tinnitus are symptoms thereof), but shows no significant change in the Veteran's left ear hearing acuity between 1987 and 2001.  

While the Board has considered the Veteran's own statements in support of his claim, he has not demonstrated any specialized knowledge or expertise to indicate that he is capable of rendering a competent medical opinion.  Although lay persons are competent to describe symptoms and provide opinions on some medical issues, see Kahanna v. Skinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the question of whether the Veteran's left ear hearing was aggravated beyond its natural progress as a result his military noise exposure, falls outside of the realm of common knowledge of a lay person because this is a medical determination that is too complex to be made based on lay observation.  See Colantonio v. Shinseki, 606 F.3d 1378, 1382 (F.ed. Cir. 2010 (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Regardless, the Veteran's opinion is outweighed by the finding to the contrary by the January 2013 VA examiner, as she is a heath care professional who considered the pertinent evidence of record and found against the presence of a worsening in the Veteran's preexisting left ear hearing loss beyond its natural progression as a result of his military noise exposure.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding medical expert's opinion more probative on the issue of medical causation).  

Accordingly, based on the reasons and bases discussed above, the Board determines that the presumption of aggravation is rebutted by, clear and unmistakable evidence, showing a specific finding, as documented in the January 2013 VA report, that the Veteran's preexisting left ear hearing loss was not aggravated beyond its natural progression.  Therefore, the Board concludes that left ear hearing loss was not incurred in, or aggravated by service.  The appeal is denied.


ORDER

Service connection for left ear hearing loss, including service-connected aggravation, is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


